Citation Nr: 1026705	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service-connected burial benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to November 
1963.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to non-
service-connected burial benefits and plot or interment 
allowances.  The appellant pursued an appeal only as to the 
denial of non-service-connected burial benefits.  The Board 
remanded this claim for additional development in October 2009.  
The appellant testified before the Board in April 2010.  


FINDINGS OF FACT

1.  The Veteran died at a private medical center in March 2006. 

2.  At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits. 

3.  There was no claim for compensation or pension pending at the 
time of the Veteran's death that would have resulted in an award 
of compensation or pension. 

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care. 

5.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and upon his 
death his body was not being held by a state or a political 
subdivision of a state due to lack of a next of kin and 
insufficient resources in his estate. 


CONCLUSION OF LAW

There is no legal entitlement to non-service-connected burial 
benefits.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Funeral and burial expenses of a deceased Veteran are payable if 
the Veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1600(a) (2009). 

If the Veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the Veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); or 
the Veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an original 
claim, there is sufficient evidence of record on the date of the 
Veteran's death to have supported an award of compensation or 
pension effective prior to the date of the Veteran's death. 38 
U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. §§ 3.1600(b)(1),(2) 
(2009). 

A non-service-connected burial allowance may also be payable if 
the deceased was a Veteran of any war or was discharged or 
released from active military service for a disability incurred 
or aggravated in the line of duty, and the body of the deceased 
is being held by a State (or a political subdivision of a State); 
and there is no next of kin or other person claiming the body of 
the deceased Veteran, and there are no available sufficient 
resources in the Veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3) (2009). 

In addition, a non-service-connected burial allowance is payable 
if the Veteran died from non-service-connected causes while 
properly hospitalized by the VA.  For burial allowance purposes, 
the term hospitalized by VA means admission to a VA facility as 
described in 38 U.S.C. § 1701(3) for hospital, nursing home, or 
domiciliary care under the authority of 38 U.S.C. § 1710 or § 
1711(a); admission (transfer) to a non-VA facility as described 
in 38 U.S.C. § 1701(4) for hospital care under the authority of 
38 U.S.C. § 1703; admission (transfer) to a nursing home under 
the authority of 38 U.S.C. § 1720 for nursing home care at the 
expense of the United States; or admission (transfer) to a State 
nursing home for nursing home care with respect to which payment 
is authorized under the authority of 38 U.S.C. § 1741.  38 U.S.C. 
§ 2303(a)(2) (2009); 38 C.F.R. § 3.1600(c) (2009).  If a Veteran 
dies en route while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be allowed 
as though death had occurred while properly hospitalized by VA.  
38 C.F.R. § 3.1605(a) (2009). 

With regard to entitlement to burial benefits, none of the 
applicable criteria have been met.  At the time of his death, the 
Veteran was not receiving VA compensation or pension benefits.  
38 C.F.R. § 3.1600(b)(1) (2009).  The appellant asserts that she 
believes that the Veteran was wrongly treated by a VA physician 
but that she and her husband did not file a claim prior to his 
death because they felt that the VA office in Grand Junction was 
working against them.  The appellant further alleges that the 
Veteran died due to the wrongful treatment by the VA physician.  
The Board notes that the duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board 
sympathizes with the appellant's unfortunate circumstances, the 
fact remains that the Veteran did not file a claim for 
compensation benefits prior to his death and she has not filed or 
prevailed upon any claim that the death was the result of VA 
treatment.  Therefore, the Veteran did not meet the criteria for 
entitlement to burial benefits of having an original or reopened 
claim for compensation or pension pending at the time of his 
death.  38 C.F.R. § 3.1600(b)(2) (2009).  

Moreover, there is no evidence of record which reflects, nor does 
the appellant allege, that the Veteran was discharged or released 
from active service for a disability incurred or aggravated in 
service.  38 C.F.R. § 3.1600(b)(3) (2009).  The Board also notes 
that although the Veteran served in 1963, his service personnel 
records do not show that he had any Vietnam service.  Therefore, 
the Veteran did not serve during a period of war.  38 C.F.R. § 
3.1600(b)(3) (2009).  Furthermore, the record on appeal does not 
show that: the Veteran's body was held by a State, or political 
subdivision of a State; no next of kin or other person claimed 
the body; or that there were insufficient available resources to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3) 
(2009).  Rather, in her March 2006 application for VA burial 
benefits, the appellant explained that she was the Veteran's wife 
and submitted evidence which showed that she had borne the 
Veteran's last expenses. 

Finally, the record on appeal does not show that the Veteran died 
while in a VA medical center, domiciliary, or nursing home, or at 
a facility under contract with VA, or while traveling under 
proper prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.  38 C.F.R. 
§§ 3.1600(c), 3.1605 (2009).  Rather, he died at a private 
nursing home in Colorado.  

The appellant maintains that fairness dictates that VA burial 
benefits be granted, inasmuch as the Veteran's death was due to 
wrongful treatment by a VA physician.  Essentially, the 
appellant's argument is grounded in equity, based on an assertion 
that VA may not deny this claim because to do so would be unfair.  
However, the Board is bound by the law and is without authority 
to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  It 
has been observed that no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury which 
has not been provided for by Congress.  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management 
v. Richmond, 496 U.S. 414 (1990).  The Board has no authority to 
act outside the constraints of the statutory and regulatory 
criteria that bind it in this case.  38 U.S.C.A. § 7104(c) (West 
2002).  The laws enacted by Congress simply do not provide a 
basis to award the benefit sought. 

In reaching this decision, the Board has carefully considered the 
appellant's contentions.  Although the Board recognizes the 
honorable service of the Veteran, and while sympathetic to the 
appellant's arguments, as the discussion above illustrates, the 
law and regulations governing the payment of burial benefits 
establish very specific eligibility requirements for such 
benefits.  Under these guidelines, there is no legal basis upon 
which to award non-service-connected burial benefits.  Thus, 
under the circumstances of this case, the claim for 
non-service-connected burial benefits must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, 
the preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to non-service-connected burial benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


